DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.	This action is responsive to application filed August 31, 2020.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 15-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,014,970. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-13 of patent # 9,014,970 contain every element of claims 15-33 of the instant application and as such anticipate claims 15-33 of the instant application.

3.	Claims 15-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,449,023. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-20 of patent # 9,449,023 contain every element of claims 15-33 of the instant application and as such anticipate claims 15-33 of the instant application.

4.	Claims 15-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,599,687. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-19 of patent # 10,599,687 contain every element of claims 15-33 of the instant application and as such anticipate claims 15-33 of the instant application.

5.	Claims 15-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,727,580. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-13 of patent # 9,727,580 contain every element of claims 15-33 of the instant application and as such anticipate claims 15-33 of the instant application.

6.	Claims 15-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,083,188. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-15 of patent # 10,083,188 contain every element of claims 15-33 of the instant application and as such anticipate claims 15-33 of the instant application.

7.	Claims 15-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,803,098. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-17 of patent # 10,803,098 contain every element of claims 15-33 of the instant application and as such anticipate claims 15-33 of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 15-16, 28-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Theimer et al., U.S. Patent Application Publication No. 2008/0288162 (referred to hereafter as Theimer), in view of Miura, U.S. Patent Application Publication No. 2010/0047744.
As to claims 15 and 30-33, An information processing system, apparatus, method and server comprising: a server device including: at least one circuit configured to: store a global map representing positions of one or more feature points on objects in a real space, wherein the global map is generated based on data from a plurality of information processing apparatuses (see para. 28 and 32); 
distribute the global map to an information processing apparatus of the plurality of information processing apparatuses; update the global map based on data from the information processing apparatus (see para. 33-34 and 38-39); and 
distribute the updated global map to the information processing apparatus; and the information processing apparatus including: 
an imaging device that captures the objects in the real space; and at least one circuit configured to: acquire at least a part of the global map representing positions of the one or more feature points on objects in a real space (see para. 21, 48, 50 and 52-54); 
generate a data based on an image captured by the imaging device, wherein the data includes the positions of the one or more feature points on the objects in the real space (see para. 32, 35 and 40-41); and 
transmit the data to the server device for updating the global map, wherein the positions of the one or more feature points in the global map and the data are defined as a three-dimensional position (see para. 40-41).
	Theimer does not explicitly teach the data including timestamp indicating a captured time of the image captured by the imaging device. However, Miura teaches a system and method for checking map updates wherein the updates include time stamp indicating when the data is generated (see fig. 6-7, para. 88-89). 
	It would have been obvious for one of the ordinary skill in the at the time of the invention to associate a timestamp with the map information in Theimer as taught by Miura. Motivation to do so comes from the knowledge well known in the art that using timestamps to indicate updates would ensure the most up-to-date information is stored and would prevent errors in map updates and would therefore make the map information more accurate.
As to claim 16. Theimer in view of Miura teaches the information processing system according to claim 15. Theimer further teaches a plurality of users are in activity in the real space (see para. 32-35).
As to claim 28. Theimer in view of Miura teaches the information processing system according to claim 15. Theimer further teaches the objects include a landmark (see para. 19, 21, 37 and 40).
As to claim 29. Theimer in view of Miura teaches the information processing system according to claim 15. Theimer further teaches the landmark is an immobile object (see para. 19, 21, 37 and 40).
9.	The prior art of record does not teach the limitations of claims 17-27 as claimed.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663